UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted May 3, 2006*
                                     Decided May 10, 2006


                                               Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

No. 05-3758                                                     Appeal from the United
                                                                States District Court for the
MERDELIN V. JOHNSON,                                            Northern District of Illinois,
    Plaintiff-Appellant,                                        Eastern Division.
               v.
                                                                Nos. 02 C 5221 & 04 C 6158
GENERAL BOARD OF PENSION & HEALTH                               Blanche M. Manning,
BENEFITS OF THE                                                 Judge.
UNITED METHODIST CHURCH, et al.,
     Defendants-Appellees.


                                               Order

    The district court dismissed this employment-discrimination suit after finding
that the parties had reached a settlement. Both the district judge and the magis-
trate judge concentrated on the question whether a meeting of minds occurred dur-
ing the settlement conference on August 31, 2004. We may assume that the record
supports their affirmative finding, despite the contrary affidavit from plaintiff’s
counsel. Still, it remains necessary to examine the document that the parties nego-
tiated. They labored over a comprehensive text rather than free-standing financial
and conduct terms. By concentrating attention on whether the parties had pro-


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 05-3758                                                                       Page 2


gressed through each step of the court’s settlement checklist and achieved consen-
sus, both the magistrate judge and the district judge slighted the document that the
parties had initialed.

   One of the terms on which the parties’ minds met is how a legally binding com-
mitment would be created. The pages from the conference of August 31 are a mix of
typed proposals and handwritten amendments, initialed to show that the changes
had been approved. As is common when negotiations alter the text one side had
furnished, the parties agreed that they could review the finished product before
making a commitment. Paragraph 7 reads: “Johnson may accept this agreement by
delivering an executed copy of the Agreement to [the office address of defendants’
lawyer] on or before September 21, 2004.” That gave Johnson a unilateral option to
accept the proposal during the next three weeks by signing a polished text and dis-
missing the suit; defendants then would pay the agreed sum and take other steps.
But Johnson decided not to execute the contract, and under the document’s own
terms this meant that it did not come into force.

    Judicial recognition that the parties achieved a “meeting of the minds” does not
justify exalting some of the agreed terms (such as the plaintiff’s obligation to dis-
miss the suit) over others (such as how assent is to be given). Paragraph 7 is as
much an agreed term as any other. The parties are free to choose for themselves the
degree of formality in their relations and the steps that will be required to achieve a
legally effective agreement. See, e.g., Central Illinois Light Co. v. Consolidation
Coal Co., 349 F.3d 488 (7th Cir. 2003); Skycom Corp. v. Telstar Corp., 813 F.2d 810
(7th Cir. 1987). Many a settlement contract includes time for private reflection, free
of any potential pressure from the judiciary and one’s adversary, precisely to avoid
the sort of fight that has derailed this case. Johnson decided early in September
2004 to decline the option and accept the risk of coming away empty handed. Debat-
ing whether the suit was settled has consumed time and resources that could have
been devoted to resolving this litigation on the merits.

   No further judicially supervised settlement efforts are to be made: Johnson per-
ceives that the judicial focus on settlement in this litigation reflects a reluctance to
decide her claim on the merits. Circuit Rule 36 will apply on remand.

                                                            REVERSED AND REMANDED